*4On Motion for Rehearing.
The plaintiffs contend that in Pittman v. Staples, 95 Ga. App. 187, supra, the defendant was guilty of negligence per se in having stopped his vehicle within 12 feet of the center line and that here the corporate defendant was guilty of negligence per se in leaving the bus unattended, and that therefore the cases are not distinguishable.
There is no contention made, nor can a contention be made under the allegations of the petition, that the mere placing of the corporate defendant’s bus alongside the curb amounted to negligence per se in and of itself, for the violation of the ordinance alleged to be negligence per se is having left the bus unattended. Had the operator of the bus been in the bus at the time of the collision attending the bus it would have in no way prevented the driver of the automobile in which the deceased was riding from crashing such automobile into the rear of the parked bus.
“ ‘The mere fact that the plaintiff on the one hand, or the defendant on the other, was engaged in violating the law in a given particular, at the time of the happening of the accident, will not bar the right of action of the former, nor make the latter liable to pay damages, unless such violation of law is the efficient cause of the injury.’ Central of Ga. Ry. Co. v. Moore, 149 Ga. 581, 583 (101 S. E. 668).” Gulf Oil Corp. v. Stanfield, 213 Ga. 436, 437 (99 S. E. 2d 209).
The sole proximate cause of the collision in the present case, under the allegations of the plaintiffs’ petition, was the negligence of the driver of the vehicle in which the deceased was a guest.

Rehearing denied.